Title: To Thomas Jefferson from Nicolas Gouin Dufief, 13 April 1803
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            Monsieur,
            ce 13 avril 1803
          
          Le Dr. Priestley était parti depuis plusieurs jours, pour se rendre à sa terre, lorsque j’ai reçu l’honneur de la vôtre du 9. Avril—Je suis d’autant plus fâché ce cette circonstance qu’aucun des Libraires de Philadelphia, ne peut me procurer ceux de ses ouvrages que vous demandez—Je tâcherai de découvrir quelques particuliers qui peuvent les avoir et ferai mon possible alors pour vous les obtenir, ainsi que les pensées de Pascal dont je n’ai pour le moment aucun exemplaire dans mon magazin—
          Agréez l’assurance de mon profond respect
          
            N. G. Dufief
          
         
          Editors’ Translation
          
            
              Sir,
              13 Apr. 1803
            
            Dr. Priestley had left for his home several days before I had the honor of receiving your letter of the 9th. I am all the more vexed by this circumstance because none of the Philadelphia bookstores is able to obtain the works of his that you requested. I will try to find individuals who might have them, and will do my best to obtain them for you, along with Pascal’s Pensées, of which I do not have a single copy in my store.
            Accept the assurance of my deep respect.
            
              N. G. Dufief
            
          
        